DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is Response to Amendments(s)/REMARKS, filed on 12/29/2021.
Claims 1—21 are pending.

Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1—21 is/are rejected under 35 U.S.C. 103 as being unpatentable over “POE” et al. [US 2019/0065770 A1] in view of “Pandey” et al. [US 11126670 B2], and further in view of “Lyman” [US 2010/0124329 A1].

REGARDING CLAIMS 1, 8 & 15. POE disclose 
An apparatus. A method, and A system comprising: a memory configured to store identification information of a user; and a hardware processor communicatively coupled to the memory, the hardware processor configured to: 
receive from a device a request for the identification information of the user [see Figure 2, where POE disclose Receive Encryption Request from Local Process 210; “The encryption request may include a credential associated with the local processes” (par.0024)]; 
in response to the request, append a data element to the identification information to produce a protected message [see Figure 4, where POE disclose Append Credential 440; “When the data string is to be encrypted, method 400 may proceed to action 440 and append the credential associated with the process to the data string” (par.0035)]; 
encrypt the protected message to produce an encrypted message [see Figure 4, where POE disclose Perform Encryption Function 450; “… method 400 may proceed to action 450 and perform the encryption function specified in the encryption request. The encryption function may be performed using a security key unique to a system in which a processor performing method 400 is embedded” (par.0036)]; and 
see Figure 4, where POE disclose Provide First Encrypted String 470; “When the encryption function causes encryption of the data string, method 400 may proceed to action 470 and provide a first encrypted string to the process whose credential was provided in the encryption request” (par.0037)], wherein the data element executes in response to the encrypted message being decrypted [see Figure 4, where POE disclose Provide Decrypted String 490; “If these credentials match, method 400 may proceed to action 490 and provide a decrypted string to the process whose credential was provided in the encryption request” (par.0038)]. 

POE disclose encrypting credential (for e.g., par.0012) and determining if credentials match (@480, Figure 4). However, POE does not; but, Pandey, analogues art disclose and wherein the data element encrypts the identification information when the data element executes [see System sends encrypted token to user client device 650 (FIG.6B) and Encode token string to create auto-authentication user token 925 (FIG.9) of Pandey]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system of POE by incorporating the encrypted token of Pandey for the benefit of automatic device authentication.
see Abstract and FIG.6, where Lyman disclose appended validation code]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system of POE/Pandley by incorporating the validation code of Lyman for the benefit of securing communication between printing system components.
POE in view of Pandey, and further in view of Lyman further disclose claims 2, 9 & 16. The apparatus, method, system, wherein: the data element starts a timer when the data element executes [POE disclose verification based on time-to live expiration (par. 0032, 0035)]; and the data element encrypts the identification information when the timer expires [Pandey disclose TOKEN TIMESTAMP 540, REFESHING 550 (FIG.5); and SYSTEM CREATES, AND … TOKEN THAT INCLUDES …. ID, AND TIMESTAMP 635 (FIG.6B)]. The motivation to combine is the same as that of claim 1 above.
POE in view of Pandey, and further in view of Lyman further disclose claims 3, 10 & 17. The apparatus, method, system, wherein: the data element detects when the identification information has been accessed when the data element executes [see Figure 4, where POE disclose Provide Decrypted String 490; (par.0038)]; and the data element encrypts the identification information in response to detecting that the identification information has been accessed [see System sends encrypted token to user client device 650 (FIG.6B) and Encode token string to create auto-authentication user token 925 (FIG.9) of Pandey]. The motivation to combine is the same as that of claim 1 above.
POE in view of Pandey, and further in view of Lyman further disclose claims 4, 11 & 18. The apparatus, method, system, wherein, in response to encrypting the identification information, the data element generates and communicates to the hardware processor a tag indicating that the identification information has been encrypted [see System sends encrypted token to user client device 650 (FIG.6B) and Encode token string to create auto-authentication user token 925 (FIG.9); See also token 1000 (FIG.9) of Pandey]. The motivation to combine is the same as that of claim 1 above. 
POE in view of Pandey, and further in view of Lyman further disclose claims 5, 12 & 19. The apparatus, method, system, wherein the hardware processor is further configured to: generate a key that can be used to decrypt the encrypted message [see Security Key 115, Figure 1; and “The encryption function specified in the encryption request is performed using security key …” (Abstract) of POE]; and communicate the key to the device, wherein the data element encrypts the identification information in response to the device receiving the key [see “By way of illustration, the keys may be used to encrypt various credentials and …” (par.0012 of POE)]. 
POE in view of Pandey, and further in view of Lyman further disclose claims 6, 13 & 20. The apparatus, method, system,  wherein: the data element executes in response to detecting POE disclose -1) storing second segment in secure storage 110 (par.0020 with Figure 1), and -2) providing second encrypted string to remote a remote trusted party (par.0037 with Figure 4)]; and the data element encrypts the identification information in response to detecting that the encrypted message has been communicated to the second device [see System sends encrypted token to user client device 650 (FIG.6B) and Encode token string to create auto-authentication user token 925 (FIG.9); See also token 1000 (FIG.9) of Pandey]. The motivation to combine is the same as that of claim 1 above. 
POE in view of Pandey, and further in view of Lyman further disclose claims 7, 14 & 21. The apparatus, method, system, wherein the hardware processor is further configured to authenticate at least one of the device and the user before communicating the encrypted message to the device [see Verify Authorization of Local Process 220, Authorization Module 340 and Process Authorized 420 (Figures 2—4) of POE]. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARE F TABOR whose telephone number is (571) 270-3155.  The examiner can normally be reached on Mon.—Fri.: 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/AMARE F TABOR/             Primary Examiner, Art Unit 2434